Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 14, 2021 has been entered.  Claims 1 and 11 have been amended.  Claims 3-6, 14-18 are withdrawn.  Currently, claims 1-2 and 7-13 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronmueller et al. (US PG Pub 2015/0283374) in view of Markham et al. (US PG Pub 2015/0165220).
Regarding claims 1, 13, Kronmueller et al. discloses a medical device comprising a biocompatible composite system, comprising: a printed multi-layer circuit board 10 ([0019], [0025], [0074]), and a feedthrough 100, wherein the circuit board comprises at least one electrically conductive via (“conductive tracks”), wherein the feedthrough comprises an insulating ceramic base material ([0019], [0083]) and at least one electrical conductive pathway 40, 42, wherein the pathway is embedded into the base material to form an electrically conductive and hermetically sealed connection to the via of the circuit board (fig. 7), and wherein the feedthrough and the circuit board are integrated into one composite part forming only one single body ([00007]), and wherein the at least one electrically conductive via extends in both a first direction and in 
Regarding claim 2, Kronmueller et al. discloses the feedthrough is a tab protruding from a lateral surface of the circuit board (fig. 1, 4).
Regarding claim 7, Kronmueller et al. discloses the feedthrough comprises at least one electric contact arranged at a lateral surface, an end face, or at a base surface of the feedthrough outside of the circuit board (fig. 4).
Regarding claims 8-9, Kronmueller et al. does not expressly details regarding the connection between the feedthrough and the housing, such as a header for connecting the feedthrough to a lead of a medical device, wherein also the header is integrated into the composite part; and a housing surrounding the circuit board at least partially.  Markham et al. teaches it is known in the art to use headers 40 with feedthroughs in order to connect the feedthrough to a lead of a medical device, and to surround circuit boards with a housing 32 (fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kronmueller et al. to use a header and housing as taught by Markham et al. in order to better attach the feedthrough to the medical device and leads. 
Regarding claim 10, Kronmueller et al. does not disclose the details regarding the connection between the feedthrough and the housing, such as a ferrule connected with the circuit board and provided with an opening surrounding the feedthrough.  Markham et al. teaches it is well known in the art for a ferrule 56 to be used to attach a feedthrough to a housing 32 (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kronmueller et al. to use a ferrule as taught by Markham et al. in order to better attach the feedthrough to the housing.  
Regarding claim 11, Kronmueller et al. discloses the circuit board/feedthrough composite part comprises at least one of a group of resistors, inductors and capacitors incorporated into the composite part by high temperature co-fired ceramics or low temperature co-fired ceramics ([0019], [0026]).
Regarding claim 12, Kronmueller et al. discloses the composite system is an implantable medical device ([0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792